As the statute under consideration affects the powers and duties of the board of railroad commissioners the board was permitted to join in the argument in this case as amicus curiæ and files an earnest and thoughtful petition for rehearing. This petition is directed to the first part of the syllabus and urges that the law set forth therein is not applicable to the statute in question, — in any event goes beyond the established law relating to titles of acts.
It is the contention of the board that the court should not resort to an analysis of the title unless there be an ambiguity in the law itself, or in that portion of the statute which is under examination. The petition says, quoting from 25 R.C.L. 1032: "It is, however, only when the *Page 478 
meaning of provisions in the body of the act is doubtful that resort may be had to the title. And the title cannot control or vary the meaning of the enacting part, if the latter is plain and unambiguous, nor, as a rule, can the title be used for the purpose of adding to the statute or extending or restraining any of its provisions." Further, the petition says: "We do not concede that the title should be in question as relating to the intent or construction of the statute." Of course the petitioner does not claim the title of an act may express one thing and the statute an entirely different subject, even though the statute be plain and unambiguous; but the petition does say the court is in error in assuming "the law is capable of two interpretations" and then proceeds to state "the court has violated well-settled principles of law in determining the intention of the legislature from the wording of the title rather than the body of the act." From this we gather the petitioner argues that where the legislature sets forth its intent in the body of an act and this intent, when the act is considered by itself without reference to the title, is clearly expressed and unambiguous, there should be no resort to the title.
The petition apparently overlooks the difference in classification which arises from constitutional requirements. The quotation from Ruling Case Law is dealing largely with federal legislation. There is no provision in the Constitution of the United States similar to section 61 of our state Constitution. When the title to an act was purely the work of the clerk of the legislative body, and placed there for convenience the title had no bearing upon the statute. When the title was set forth by the legislature itself, without being required by constitutional provisions, no resort would be had to the title unless there was an ambiguity in the statute itself, and then the title would be examined to ascertain the legislative intent. But where we have a statutory provision requiring the subject of the statute to be embraced in the title then the title controls the bill and not the bill the title. In Divet v. Richland County, 8 N.D. 65, 68, 76 N.W. 993, it was held that an act, the body of which is broader than its title "must be annulled so far as it transcends its title and is inconsistent therewith."
As set forth in Sutherland on Statutory Construction, 2d ed. 198: "If a restrictive title is chosen the act must be kept within it." See Mitchell v. Colorado Mill.  Elevator Co.12 Colo. App. 277, 284, *Page 479
55 P. 739 where it is held that the title of the act is decisive as to the extent and interpretation of the act under constitutional provisions similar to ours. Of course anything germane to the subject-matter stated in the title may be set forth in the act. Clearly, therefore, the subject-matter of a statute is construed in the light of its title. Hence if the title states that no certificate from the board is required of those public utilities having a franchise "heretofore granted" when the exercise of the rights and privileges therein granted "has not been commenced within one year from the granting thereof, etc." then this limits the public utilities referred to in § 1 of the act, even though the act taken by itself, without reference to the title, would be construed as including all public utilities.
The petition for rehearing is denied.
NUESSLE, Ch. J., and BURKE, BIRDZELL and CHRISTIANSON, JJ., concur.